 
 
I 
111th CONGRESS
2d Session
H. R. 4824 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mrs. Kirkpatrick of Arizona introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide for the conveyance of a small parcel of land in the Coconino National Forest, Arizona. 
 
 
1.Chapel of the Holy Cross land sale, Coconino National Forest, Arizona 
(a)Conveyance requiredNot later than one year after the date of enactment of this Act, the Secretary of Agriculture shall convey, by sale, to the Roman Catholic Diocese of Phoenix, Arizona (in this section referred to as the Diocese), all right, title, and interest of the United States in and to a parcel of land in the Coconino National Forest, Arizona, consisting of the approximately 11.07 acres and identified as lot 26 in section 30 of Township 17 North, Range 6 East, Gila and Salt River Base and Meridian, as generally depicted on the map entitled Chapel of the Holy Cross Parcel, Sedona, Arizona and dated October 2009. 
(b)ConsiderationAs consideration for the conveyance of the parcel under subsection (a), the Diocese shall pay to the Secretary an amount equal to the fair market value of the parcel, as determined by the Secretary through an appraisal performed in accordance with— 
(1)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(2)the Uniform Standards of Professional Appraisal Practice (USPAP). 
(c)Use of sale proceedsMoneys received by the Secretary from the sale of land under subsection (a) shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a) for use by the Secretary for the acquisition of land or interests in land from willing sellers within the Coconino National Forest. To the maximum extent practicable, the Secretary shall utilize such moneys for the authorized purpose within three years of the deposit of the moneys in the Sisk Act fund. 
(d)Minor errorsThe Secretary and the Diocese may make, by mutual agreement, minor boundary adjustments in the parcel directed for sale under subsection (a). If there is a conflict between any map, acreage estimate, or a description of the land under this section, the map shall control unless the Secretary and the Diocese mutually agree otherwise. 
 
